Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 05, 2015

The Court of Appeals hereby passes the following order:

A16I0030. JOAN WILKERSON v. AUGUSTA HOSPITAL, LLC.

        Joan Wilkerson, as Next of Kin and Executrix of the estate of Harrell
Wilkerson, Jr., seeks interlocutory review of an August 19, 2015 order dismissing
defendant Augusta Hospital, LLC d/b/a Trinity Hospital of Augusta. The certificate
of immediate review, however, was not entered until 23 days later, on September 11,
2015.
        Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that ten-
day period, it is untimely, and the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176
(200 SE2d 748) (1973).
        Here, although the trial court signed the certificate of immediate review nunc
pro tunc to August 19, 2015, the relevant date for determining the timeliness of the
certificate is the date it was entered. See Van Schallern v. Stanco, 130 Ga. App. 687
(204 SE2d 317) (1974) (“[A] certificate for the immediate review of a nonfinal or
interlocutory judgment is ineffective unless entered, i.e., filed with the clerk, within
ten days after entry of the judgment appealed from.”); Whitlock v. State, 124 Ga. App.
599, 601 (1) (185 SE2d 90) (1971) (“A nunc pro tunc entry of a certificate for
immediate review cannot revive a right of appeal which has expired.”).
      Because the trial court did not enter the certificate of immediate review within
ten days of entry of the order at issue, we lack jurisdiction to consider this
application, which is hereby DISMISSED.




                                       Court of Appeals of the State of Georgia
                                                                            10/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.